Alexander, J.
(dissenting) — In my judgment, the majority inappropriately gives retroactive application to RCW 10.73.160.1 reach that conclusion because the events *254which precipitated application of that statute were not, as the majority concludes, the termination of Blank’s and LeBlanc’s appeals from their superior court convictions. Neither is the statute merely procedural. By concluding that the precipitating events were the termination of the appeals, and by labeling RCW 10.73.160 as procedural, the majority gives the State the benefit of a statute that was not in effect at the time Blank and LeBlanc filed and maintained their appeals. Thus, the majority saddles them with costs of appeal they should not have to pay. For these reasons, and to be consistent with our recent decision in Estate of Burns v. Olver, 131 Wn.2d 104, 928 P.2d 1094 (1997), I dissent.
The majority concedes that "[ajbsent contrary legislative intent, statutes are presumed to operate prospectively only.” Adcox v. Children’s Orthopedic Hosp., 123 Wn.2d 15, 30, 864 P.2d 921 (1993). An exception to this rule exists if the statute is remedial and does not affect a substantive or vested right. Miebach v. Colasurdo, 102 Wn.2d 170, 180-81, 685 P.2d 1074 (1984).
In determining whether or not a statute operates prospectively or retroactively, it is critical to determine the event that precipitates application of the statute. If the triggering event occurs after the statute’s effective date, the statute is deemed to operate prospectively. That is so even if the event has its origin in a situation that existed "prior to the enactment of the statute.” State v. Belgarde, 119 Wn.2d 711, 722, 837 P.2d 599 (1992) (quoting Aetna Life Ins. Co. v. Washington Life & Disab. Ins. Guar. Ass’n, 83 Wn.2d 523, 535, 520 P.2d 162 (1974)). If, however, the precipitating event occurs before the effective date of the statute, the statute is ineffective as to that event unless the statute can properly be applied retroactively. See Macumber v. Shafer, 96 Wn.2d 568, 637 P.2d 645 (1981).
In my judgment, the majority incorrectly concludes that the events that precipitate application of RCW 10.73.160 were the filing of the appellate decisions affirming Blank’s and LeBlanc’s convictions, events that occurred after the effective date of that statute. Such a conclusion makes *255little sense because every undertaking that contributed to the costs of their appeals (the filing of the notice of appeal, legal research, preparation of briefs, and oral argument) took place prior to the effective date of the statute.
Furthermore, the majority’s determination that the events that precipitated application of RCW 10.73.160 were the termination of Blank’s and LeBlanc’s appeals is, in my judgment, inconsistent with our recent decision in Estate of Burns. In that case, the State of Washington attempted, pursuant to provisions of former RCW 43.20B.140, to recoup medical care benefits it had paid to two decedents during their lifetimes. That statute, which was enacted in 1987 and amended in 1993, authorized the Department of Social and Health Services to recover the costs of those benefits from a recipient’s estate following the recipient’s death. The estates of both decedents challenged the State’s recoupment efforts, one estate arguing that the statute should not apply to allow recoupment of benefits that were paid prior to the date the statute was enacted and the other estate arguing that it should not have to remit benefits that were paid to the decedent before the statute was amended. In ruling for the' estates, we indicated that the precipitating event is "the receipt of the benefits giving rise to the contingent indebtedness, and not the creation of the decedent’s estate.” Estate of Burns, 131 Wn.2d 115.
Like the situation in Estate of Burns, the benefits Blank and LeBlanc received, which arguably gave rise to their "contingent indebtedness,” were acquired before the statute creating the obligation became effective. Therefore, requiring them to reimburse the State for the costs of their appeals pursuant to RCW 10.73.160, a statute which took effect only after they received the essential benefits of an appeal at public expense, constitutes retroactive application of that statute and contradicts our holding in Estate of Burns.
The majority reasons that it has not retroactively applied RCW 10.73.160 because "[t]he precipitating event for *256application of a statute concerning attorney fees and costs of litigation is termination of the case.” Majority op. at 249. It cites Kilpatrick v. Department of Labor & Indus., 125 Wn.2d 222, 232, 883 P.2d 1370 (1994), Petersen v. City of Seattle, 94 Wn.2d 479, 487, 618 P.2d 67 (1980), and City of Bellingham v. Eiford Constr. Co., 10 Wn. App. 606, 608, 519 P.2d 1330, review denied, 84 Wn.2d 1002 (1974) for this proposition. Those cases, in my judgment, are not apt because the statutes at issue there did not, as is the case here, grant a right to attorney fees and costs where none had previously existed. Rather, the statutes providing for attorney fees and costs that this court and the Court of Appeals focused on in those cases were extant when those cases were commenced. Subsequent amendments to those statutes limiting the amount of recovery (Kilpatrick and Eiford) or changing the procedure by which the fees may be claimed (Petersen) did not establish or undermine the pre-existing right. Here, on the other hand, RCW 10.73.160 creates a right to recover costs where none had previously existed.
The majority correctly notes that a statute may be retroactively applied if it is remedial in nature, and that a statute is remedial when it relates to practice, procedure, or remedies, and does not affect a substantive or vested right. RCW 10.73.160 is, however, neither remedial nor procedural. As noted above, the statute in question creates a liability that did not exist for either of these defendant-appellants when they filed their appeals. In such situations, we have found that statutes should not be retroactively applied. For example, in Johnston v. Beneficial Management Corp., 85 Wn.2d 637, 538 P.2d 510 (1975), we held that the Consumer Protection Act, RCW 19.86.090, did not apply to certain transactions entered into before its effective date because the Act was not remedial but instead created a new right of action. We stated there, "[i]t must therefore be presumed that the legislature intended it [the Act] to apply to future transactions only.” Johnston, 85 Wn.2d at 641. We also affirmed the rule that "a statute which creates a new liability or imposes a *257penalty will not be construed to apply retroactively.” Johnston at 642. Like the statute in Johnston, RCW 10.73.160 should not be retroactively applied.
Lastly, it seems apparent to me that the majority opinion runs afoul of Blank’s and LeBlanc’s guaranty of due process of law under the Fifth and Fourteenth Amendments to the United States Constitution and article I, section 3 of the Washington Constitution.10 At no time during the progress of their appeals, from the filing of the notice of appeal to the rendering of an appellate decision, was Blank or LeBlanc informed that they might ultimately be required to repay costs. Indeed, Blank was informed in writing that those costs would be borne by the State. Clerk’s Papers at 39-40. To now require Blank and LeBlanc to pay costs that were incurred prior to the effective date of the statute is manifestly unfair.
Although we did not reach the due process issue in Estate of Burns, 131 Wn.2d 104, we did point out the obvious inequity of burdening persons with the new legal consequences of statutes passed after the fact, stating, ''[ejlementary considerations of fairness dictate that individuals should have an opportunity to know what the law is and to conform their conduct accordingly.” Estate of Burns, 131 Wn.2d 110 (citing Landgraf v. USI Film Prods., 511 U.S. 244, 114 S. Ct. 1483, 1497, 128 L. Ed. 2d 229 (1994)). We reasoned there that application of the statute was inappropriate because it deprived the recipients of the medical benefits of "the opportunity to decide whether to accept benefits based upon knowledge of reimbursement requirements.” Estate of Burns, 131 Wn.2d 118. Here, by allowing the State to recoup costs incurred before the effective date of the statute authorizing recoupment, the majority essentially ignores the fact *258that Blank and LeBlanc did not have an opportunity to make an informed decision about whether to accept court appointed counsel or to pursue their appeals without benefit of counsel.
I would reverse.
Johnson and Sanders, JJ., concur with Alexander, J.
Reconsideration denied March 12, 1997.

 Neither Blank nor LeBlanc contends that the due process clause of the Washington Constitution should be construed to provide broader protection than its federal counterpart. Nor have they engaged the analysis of the criteria set forth in State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808, 74 A.L.R.4th 517 (1986). Therefore, I address this issue as though the due process clauses of both constitutions provide identical protection. See City of Spokane v. Douglass, 115 Wn.2d 171, 795 P.2d 693 (1990).